DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 6/2/2021 has been acknowledged. Accordingly, claims 7-9 and 18-19 have been previously cancelled, claim 1 has been amended, thus currently claims 1-6, 10-17 and 20 are pending.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the a top surface of the connection portion, and top and bottom surfaces of the seat portion of claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 

Claim Objections
Claim 1 is objected to because of the following informalities:
In claim 1, the phrase “is equal is smaller than”, on line 25, should be changed to -- is smaller than -- . 
Note, a similar limitation “is equal to a distance” was previously introduced on line 21, then the phrase on line 25 appears to be a typographical error. 
Appropriate correction is required

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 10-17 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

In claim 1, the phrases: “… a distance between the bottom surface of the concave portion and a top surface of the connection portion is equal to a distance between the bottom surface of the seat portion and a top surface of the seat portion… “ on lines 20-22,  and 
“ the distance between the bottom surface of the concave portion and a top surface of the connection portion is equal is smaller than the distance between the bottom surface of the seat portion and a top surface of the seat portion” on lines 24-26 are unclear.
The seat portion and the connection portion have not been defined in any measurable area, length, volume or extension; the specification lacks a written description the seat portion having a bottom surface or a top surface, and the connection portion having a top surface. 
For purpose of examination, and in view of the applicant’s figure 2 where only the bottom surface of the concave portion is visible, the Examiner has interpreted the phrases above as follows:
--… a distance between the bottom surface of the concave portion and a top surface of the connection portion is equal to a distance between the bottom surface of the concave portion and a top surface of the seat portion… --,  and 
-- … the distance between the bottom surface of the concave portion and a top surface of the connection portion is smaller than a distance between the bottom surface of the concave portion and a top surface of the seat portion ..-- 

Claims 2-6, 10-17 and 20 are rejected as they depend from claim 1

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6-9, 13-16 and 20 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Ozawa et al. (US 20160290621 A1, hereinafter, “Ozawa”, previously cited by the Examiner).

Regarding claim 1, Ozawa teaches a vehicle luminaire (light source unit 8a, see figure 9-13, and figures 1-8) comprising: 
a socket (socket 9 with heat-dissipation plate 13) which includes an attachment portion (protrusion-shaped portion 15) having a concave portion (portion of placement recess 19a) opening to one end portion (better seen in figure 2) and a convex portion (portion of 13) provided in a bottom surface (bottom surface of 19a, better seen in zoomed annotated portion of figure 4 below) of the concave portion (portion of 19a); and 
a light-emitting module (light emitting module 11a) which is provided inside the concave portion (portion of 19a), the convex portion (portion of 13) including: 
a seat portion (portion of 13) which protrudes from the bottom surface (bottom surface of 19a, not labeled but clearly seen in figures 2 or 4) of the concave portion (portion of 19a); and 
at least one connection portion (see CP in annotated figure below and for receiving power feeder 10) which is connected (as seen in figure 9) to the bottom surface (bottom surface of 19a) of the concave portion (19a), 
the connection portion (CP) having one end portion (side end portion of CP) connected to a side wall (outer wall of 13) of the seat portion (upper portion of 13) and another end portion (side another end portion of CP) connected to a side wall (inner wall of 19a) of the concave portion (portion of 19a), 
the light-emitting module (11a) including: a substrate (substrate 25a) which is provided in a surface (first heat-dissipation portion 13a) non-collinear to the bottom surface (bottom surface of 19a) of the concave portion (portion of 19a) in the seat portion (upper portion of 13) with a heat transfer portion (adhesive 30, see ¶ 85) interposed therebetween (better seen in figure 8); and at least one light-emitting element (light emitting element 26) which is provided in the substrate (25), 
a planar dimension (surface area of top surface of 13) of the seat portion (portion of 13) being smaller (Note: a surface area of 25a is evidently larger than any surface area of the portion of 13, regardless the size of the portion of 13) than a planar dimension (area of surface of 25) of the substrate (25), and 
the attachment portion (portion of 15), the seat portion (portion of 13), and the at least one connection portion (CP) including a high thermal conductive resin (since 9, 13 are connected integrally connected via the excellent thermal conductivity of the resin material of the resin molding part 12, see ¶ 63, see also ¶ 71 where 13 is integrally formed with the socket and  ¶ 78 where 10 is integrally formed with the socket), and 
the attachment portion (portion of 15), the seat portion (portion of 13), and the at least one connection portion (CP) being integrally molded (since CP is integral part of a5 and molded with 13, as seen in figures 14-16), and wherein:
a distance between the bottom surface of the concave portion and a top surface of the connection portion is equal to a distance between the bottom surface of the seat portion and a top surface of the seat portion such that a material of the heat transfer portion provided between the socket and the light-emitting module is prevented from rising to a level of the substrate, or 
the distance between the bottom surface (bottom surface of 19a, see figure below) of the concave portion (portion of 19a) and a top surface (top surface of CP, see both figures below showing the CP top surface, and seen from a side view and from a top view) of the connection portion (see top surface of CP, better seen in 1 below) is equal is smaller (magnitudes are evident from figure 4 below) than the distance between the bottom surface (bottom surface of 19a, see figure below) of the seat portion (portion of 19a) and a top surface (see top surface of 13) of the seat portion (portion of 13) such that a material (adhesive material) of the heat transfer portion (30) provided between the socket (9, 13) and the light-emitting module (11a) is prevented from rising to a level (see figure 8, wherein the adhesive does not raise to an upper level of the substrate) of the substrate (25).
Figures 4 and zoomed portion of figure 1 of Ozawa with Examiner annotations have been reproduced below:

    PNG
    media_image1.png
    1060
    1031
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    1100
    1326
    media_image2.png
    Greyscale

Regarding claim 2, Ozawa teaches wherein the planar dimension (see area of CP) of the connection portion (CP) is smaller than a planar dimension (surface area of the upper portion of 13) of the seat portion (upper portion of 13) in a direction orthogonal to a direction from the one end portion (upper end of CP, better seen in figure 2) of the connection portion (CP) to the other end portion (lower end of CP) of the connection portion (CP).

Regarding claim 3, Ozawa teaches wherein a part of the heat transfer portion (part of 30) is provided in at least a part of a side wall (31a) of the seat portion (upper portion of 13).

Regarding claim 4, Ozawa teaches wherein a surface (surface of 13a) opposite to the bottom surface (bottom surface of 19a) of the concave portion (portion of 19a) in the seat portion (upper portion of 13) is a flat surface (evident from figure 2).

Regarding claim 5, Ozawa teaches wherein the vicinity (vicinity of 25a) of a peripheral edge of the substrate (peripheral edge of 25a) is located on the outside (outside of surface area of 13a) in relation to a peripheral edge (peripheral edge of upper portion of 13) of the seat portion (upper portion of 13) in the plan view (better seen in figure 4).

Regarding claim 6, Ozawa teaches wherein a space (see space, better seen in figure 4) is provided between the vicinity (vicinity of 25a) of a peripheral edge (peripheral edge of 25a) of the substrate (25a) and the bottom surface (bottom surface of 19a) of the concave portion (portion of 19a).

Regarding claim 8, Ozawa teaches wherein a distance (distance between plane of CP surrounding connection terminals 22, better seen in figure 2, and bottom surface of 19a) between the bottom surface (bottom surface of 19a) of the concave portion (19a) and a surface opposite to the bottom surface (plane of CP surrounding 22) in the connection portion (CP) is equal (note 25a is planar and seats on both, 13a and the planar surface of CP surrounding 22s, thus the surfaces are at a same height with respect to the bottom surface of 19a) to a distance (distance between 13a and bottom surface of 19a) between the bottom surface (bottom surface of 19a) and a surface opposite to the bottom surface (13a) in the seat portion (upper portion of 13).

Regarding claim 9, Ozawa teaches wherein a distance (distance between lower plane of CP adjacent to connection terminals 22, better seen in figure 2, and bottom surface of 19a) between the bottom surface (bottom surface of 19a) of the concave portion (portion of 19a) and a surface opposite to the bottom surface (lower part of CP adjacent to connection terminals 22) in the connection portion (CP) is smaller (note 25a is planar and seats on both, 13a and the planar surface of CP surrounding 22s, thus the lower planar surface of CP is at a lower height than 13a with respect to the bottom surface of 19a) than a distance (distance between bottom surface of 19a and 13a) between the bottom surface (bottom surface of 19a) and a surface opposite to the bottom surface (13a) in the seat portion (portion of 13a).

Regarding claim 13, Ozawa teaches wherein a planar shape (see shape of upper portion of 13) of the seat portion (upper portion of 13) is a square (evident from figure 9), and two connection portions (portions of CP) are connected to any one of four side walls (see two flat walls and two curved walls od upper portion of 13) of the seat portion (upper portion of 13).

Regarding claim 14, Ozawa teaches wherein a planar shape (see shape of upper portion of 13) of the seat portion (upper portion of 13) is a square (evident from figure 9), and one connection portion (portion of CP) is connected to each of any two of four side walls (see two flat walls and two curved walls od upper portion of 13) of the seat portion (upper portion of 13).

Regarding claim 15, Ozawa teaches wherein a planar shape (see shape of upper portion of 13) of the seat portion (upper portion of 13) is any one of a polygon (evident from figure 9), a circle, and an ellipse.

Regarding claim 16, Ozawa teaches wherein a planar shape (see shape of upper portion of 13) of the seat portion (upper portion of 13) is similar to a planar shape (see shape of 25a) of the substrate (25a).

Regarding claim 20, Ozawa teaches a vehicle lamp (vehicle lamp 1) comprising: the vehicle luminaire (8) according to claim 1; and a casing (outer lamp housing 4) to which the vehicle luminaire (8) is attached.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Ozawa.

Regarding claim 10, Ozawa does not explicitly teach wherein a height of the seat portion is 0.5 mm or more and 1 mm or less.
However, one of ordinary skill would have considered a variety of heights for the seat portion according to the available space or height of the concave portion that is a height of the seat portion may be selected to maximize heat exchange with the environment and still retain the substrate within the concave portion. 
Therefore, it would have been an obvious matter of design choice to select a height of the seat portion of Ozawa to be  0.5 mm or more and 1 mm or less, since the applicant has not disclosed that the height solves any problem or is for a particular reason. It appears that the claimed invention would perform equally well with a height of  0.5 mm or more and 1 mm or less. In this case, selecting a given height would have flown naturally to one of ordinary skill in the art as necessitated by the specific requirements of a given application, such as space constraints of the lighting device.

Regarding claim 11, Ozawa teaches a distance (distance between periphery of 25a and upper portion of 13, easily noticeable at the Insertion holes 25c, 25c, 25c of 25a, which are not on the upper portion of 13) between a peripheral edge of the substrate (peripheral edge of 25a) and a peripheral edge of the seat portion (peripheral edge of 13), but 
Ozawa does not explicitly teach wherein the distance is 0.5 mm or more and 1 mm or less.
However, one of ordinary skill would have recognized substrates require certain distance between the seat portion and the terminals of the connection portion so as to avoid short between terminals contacting the seat portion.
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to provide a distance of 0.2 mm or more and 5.0 mm or less between the peripheries of substrate and seat portion of Ozawa, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only ordinary skill in the art.  In re Aller, 105 USPQ 233. One of ordinary skill would have been motivated to make this modification to provide sufficient space to connect terminals to the substrate.

Regarding claim 12, Ozawa teaches wherein a planar dimension (as seen from above) of the connection portion (CP) has a width (see width of CP) in a direction orthogonal to a direction (direction along the extent of 22s) from one end portion (left end of CP) of the connection portion (CP) to the other end portion (right end portion of CP) of the connection portion (CP).
Ozawa does not explicitly teach the width is 0.2 mm or more and 5.0 mm or less.
However, one of ordinary skill would have recognized the connection portion requires certain width so as to avoid electrical contact of the terminals with each other and with the seat portion.
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to provide a width of 0.2 mm or more and 5.0 mm to the connection portion of Ozawa, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only ordinary skill in the art.  In re Aller, 105 USPQ 233. One of ordinary skill would have been motivated to make this modification to provide sufficient space to connect terminals to the substrate.

Claim 17 is are rejected under 35 U.S.C. 103 as being unpatentable over Ozawa in view of Steinau et al. ( US 20150359107 A1, hereinafter, “Steinau”, previously cited by the Examiner).

Regarding claim 17, Ozawa does not explicitly teach wherein the heat transfer portion includes a filler using an inorganic material.
Steinau teaches a substrate (printed circuit board 5) connected to a seat portion (heatsink 3) via a heat transfer portion (Thermally conductive adhesive 11);
wherein the heat transfer portion (11) includes a filler using an inorganic material (see ¶ 27).
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate the heat transfer portion of Steinau into the teachings of Ozawa in order to achieve a particularly good thermal linking of the substrate to the seat portion. One of ordinary skill would have been motivated to make this modification to increase the service life of the LEDs.
	
Response to Arguments
Applicant's arguments filed 6/2/2021 have been fully considered but they are not persuasive..
Applicant’s argues with respect to claim 1 that Ozawa fails to teach “a distance between the bottom surface of the concave portion and a top surface of the connection portion is equal, or smaller, to a distance between the bottom surface of the seat portion and a top surface of the seat portion such that a material of the heat transfer portion provided between the socket and the light-emitting module is prevented from rising to a level of the substrate” stating that in Ozawa’s Figure 2, the distance between the bottom surface of the concave portion (portion of Ozawa’s element 13) and a top surface of the connection portion (element 1) is not equal to or less than a distance between the bottom surface of the seat portion (upper portion of element 13) and the top surface of the seat portion. 
The Examiner respectfully disagrees. 
First, the newly added limitations, specifically the claimed top surface of the connection portion and top and bottom surfaces of the seat portion have not been disclosed in the specifications, and are considered new matter. In view of the lack of written description, the Examiner has made an effort to interpret the claims in view of figure 2 of the instant application, even though the only visible and disclosed surface is the bottom surface of the concave portion. 
Second, in regard to the Applicant’s interpretation of the new limitations of Ozawa: the bottom surface of the concave portion of Ozawa cannot be the portion of Ozawa’s element 13; Ozawa concave portion is the concave space, or void, within the socket for receiving the element 13 and the substrate. The top surface of the connection portion has been equated to an element 1; however, element 1 is the vehicle lamp itself, the element matching is unclear. The bottom surface of the seat portion cannot be the upper portion of element 13 appears to be a contradiction; the element matching is unclear. And, the applicant does not offer an interpretation for the top surface of the seat portion. Thus, the applicant’s interpretation of Ozawa is not correct.
Finally, since the connection portion and seat portion have not been described in terms of any known magnitude and no surfaces have been disclosed, the Examiner asserts Ozawa remains commensurate in scope for teaching the claimed limitations and the Applicants arguments in this regard are not persuasive.

Applicant argues that claims 2-6, 8-17, and 20 depend on or otherwise include the features of claim 1 and are thus they should be allowed.
The Examiner respectfully disagrees for the reasons stated above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR ROJAS CADIMA whose telephone number is (571)272-8007.  The examiner can normally be reached on Monday-Thursday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OMAR ROJAS CADIMA/           Examiner, Art Unit 2875